Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 an instrument is claimed for determining a clear landing envelope for a runway approach and side clearances, but nothing in the claim describes how such a function is accomplished.
It appears that the claim would need to define how an envelope was created in relation to a runway in order to adequately describe how clear approach and side clearances were obtained.
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishita (US 2016/0076885).
Nishita discloses a surveying instrument comprising a support base at top of tripod legs 2 having top and bottom planar surfaces which can be positioned parallel to the ground (Fig. 1), a sighting support member 4 having a bottom surface parallel to the top surface of the support base and a top surface being oriented at a zero angle with respect to the planar surface of the support base (Fig. 1), and a sighting mechanism 6 mounted on the top surface of the sighting support member 4, the central axis of the sighting mechanism 6 being parallel to the top planar surface of the sighting support member 4, 
Since the claim does not state what angle the support base and the sighting support member have between them, it would have been obvious to one or ordinary skill in the art to have the angle be zero so the member and base could have been parallel, merely depending on what mechanism was desired to direct the sighting mechanism in a vertical direction.
Regarding claim 2, since Nishita teaches desirability of using vertical rotation driving unit 18 to direct sighting unit vertically (par. 47), it would have been obvious to one of ordinary skill in the art to adjust the angle of the sighting support member to accomplish the same function, since both techniques would have performed the same function of vertically directing a sighting unit, applicant citing no criticality for use of one equivalent vertical positioning element for another.
Regarding claims 5-7, since Nishita teaches use of vertical rotation driving unit 18 to adjust position of sighting unit vertically, choosing to adjust the sighting unit to have a 7 to 1, or 50 to 1 slope would have been an obvious matter of intended use, merely depending on what slope was desired to correspond with an intended sighting target point.
Regarding claim 8, since Nishita teaches rotation of sighting unit 6 horizontally around a vertical axis (par. 47), choosing to rotate sighting support member would have been obvious to one of ordinary skill in the art, merely depending on whether a system designer preferred to have sighting unit rotate dependently or independently with respect to the sighting support.
Regarding claim 9, Nishita teaches use of tripod 2.
Regarding claim 10, it is well-known in the art to provide tripod supports with adjustable legs, in order to adjust the height of a sighting device/camera for the height of a user, and to allow them to take up less space when transporting them.

If claim language was included describing how a plane was carved in conjunction with the sighting instrument with respect to the landing path and side clearances of a runway, then such limitation could potentially  patentably distinguish over the Nishita reference.
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
5.	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT SWARTHOUT whose telephone number is (571)272-2979.  The examiner can normally be reached on M-Th from 6 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Feild, can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

 For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRENT SWARTHOUT/               Primary Examiner, Art Unit 2689